[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER RE: MOTION TO STRIKE (# 122)
As to the Second Count of Defendant Design X Manufacturing, Inc.'s Counterclaim:
"While a counterclaim arises out of the same transaction described in the complaint, a set-off is independent thereof."Hope's Architectural Products, Inc. v. Fox Steel Co.,44 Conn. App. 759, 762, cert. denied,241 Conn. 915 (1997). The law of set-off found in General Statutes § 52-139.
The allegations of the second count of the counterclaim arise out of the same transaction as the plaintiff's complaint and are properly brought in a counterclaim. Nevertheless, where such allegations arise out of the same transaction, they are not properly characterized as a set-off and cannot be brought pursuant to General Statutes § 52-139. Since the second count mischaracterizes the claim alleged therein as a set-off, it must be stricken. Accordingly, the motion to strike the second count of the counterclaim is granted.
As to the Fifth Count of Defendant's Counterclaim:
The allegations of the fifth count, taken in their most favorable light, set forth a legally sufficient cause of action pursuant to the Connecticut Unfair Trade Practices Act (CUTPA), General Statutes § 42-110a et seq. See Jacobs v. Healey Ford-Subaru,Inc., 231 Conn. 707, 725-26 (1997). Accordingly, the motion to strike the fifth count is denied. CT Page 9077
As to the Sixth Count of Defendant's Counterclaim:
There is no express authority permitting a private cause of action under the Connecticut Unfair Insurance Practices Act (CUTPA), General Statutes § 38a-815 et seq. See C  MTechnology, Inc. v. The Travelers Insurance Co., Superior Court, judicial district of Middlesex, Docket No. 72968 (April 5, 1995, Stanley, J.) (14 Conn. L. Rptr. 32). Accordingly, the motion to strike the sixth count is granted.
It is so ordered.
BY THE COURT:
ELAINE GORDON, JUDGE.